                        UNITED STATES DISTRICT COURT

                       EASTERN DISTRICT OF LOUISIANA

DWAYNE ADAM RACINE                                       CIVIL ACTION
VERSUS                                                   NO. 20-3141
TERREBONNE PARISH                                        SECTION “T” (2)
CORRECTIONAL JUSTICE COMPLEX
CONSOLIDATED GOVERNMENT
MEDICAL STAFF


                                       ORDER

       Having reviewed the complaint, the applicable law, and the Magistrate Judge’s

Findings and Recommendation (ECF No. 12), and considering that Plaintiff has not filed

an objection within the time period provided, the Court approves the Magistrate Judge’s

Findings and Recommendation and adopts it as its opinion herein. Accordingly,

       IT IS ORDERED that plaintiff Dwayne Adam Racine’s                complaint   be

DISMISSED WITHOUT PREJUDICE for failure to prosecute pursuant to FED. R.

CIV. P. 41(b);

       IT IS FURTHER ORDERED that Terrebonne Parish Correctional Justice

Complex Consolidated Government Medical Staff’s Motion to Dismiss (ECF No. 8),

be DENIED AS MOOT.

      New Orleans, Louisiana, this _______
                                     30th day of _________,
                                                   June     2021.



                                             ___________________________________
                                                   GREG GERARD GUIDRY
                                              UNITED STATES DISTRICT JUDGE
